DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they do not comply with the requirements of 37 CFR 1.84(m). The shading used in figs. 1 and 2 reduce the legibility of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., US 2017/0101755.

In regard to claim 1,
Zhang discloses a motor arrangement including: at least one AC motor 2 with an output (wire connected to control panel 4), at least one DC motor 1 with an output (wire connected to brushless controller 11), a power transmission mechanism (control panel 4) including a first coupling member and a second coupling member (terminals connected to wires), wherein said power transmission mechanism 4 is coupled with said output of said AC motor 2 via said first coupling member (terminal connected to wire connected to AC motor 2) and is coupled with said output of said DC motor 1 via said second coupling member (terminal connected to wire connected to controller 11, which is in turn connected to DC motor 1). 

In regard to claim 2,
The power transmission mechanism 4 includes an output (wires connected motors 1 and 2) which is adapted to be coupled to a working member 31. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al., CN 106351290, in view of Kawai et al., US 2019/0017588.

	In regard to claims 1 and 2,
Hao discloses a motor arrangement including: at least one AC motor with an output, at least one DC motor with an output (see Abstract). Han is silent as to the power transmission mechanism selectively connecting the motors to a working member. However, Kawai teaches a pump driving device with a power transmission mechanism including a first coupling member (one-way clutch 4) and a second coupling member (one-way clutch 6), wherein said power transmission mechanism (clutches 4, 6) is coupled with the output of a first drive (engine 3) via said first coupling member 4 and is coupled with said output of a second drive (electric motor 5) via said second coupling member 6, with an output which is adapted to be coupled to a working member (oil pump 1). The clutches of Kawai allow for selecting which drive source is connected to the working member, such that it would have been obvious to a person having ordinary skill to have modified the device of Hao with the clutches of Han to selectively connect the AC and DC motors of Hao to the working member of Hao (a pressure water supply).


In regard to claim 3,


In regard to claim 4, 
The second coupling member of Kawai is a second one-way clutch 6.

In regard to claim 5, 
The first one-way clutch 4 of Kawai is a roller-type one-way clutch (see para. [0036]).

In regard to claim 6, 
The roller-type one-way clutch of Kawai includes an outer ring 40, a plurality of rollers (engagement elements 42), and an inner ring 48 with a plurality of indentations on its inner surface (see fig. 4).

In regard to claim 7, 
The device of Hao is a motorized pressure washer including with the motor arrangement according to claim 1, and a pump coupled to an output of said power transmission mechanism of said motor arrangement and drivenable by said motor arrangement (see figs. 1, 2, translation pp. 1-2).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746